Case 2:20-cv-03440-JCJ Document 6-5 Filed 08/13/20 Page 1 of 3

EXHIBIT “B”
Case 2:20-cv-03440-JCJ Document 6-5 Filed 08/13/20 Page 2 of 3
Case 2:20-cv-03440-JCJ Document 5 Filed 08/03/20 Page 1 of 2

Ceee ee cening  ? ~=©— ONELEGAL LLC iI

Serving
This is not an Invoice

 

ONE LEGAL CONFIRMATION FOR ORDERNO.: 14937251 DATE: 97/29/2020

 

Customer: Brodsky & Smith, LLC Attorney: Evan Smith
Customer No.: 9956078 Attorney e-mail: esmith@brodskysmith.com
Address: Contact: Marc Ackerman

Bala Cynwyd, PA 19004 .
Contact e-mail: mackerman@brodsky-smith.com

Contact Phone: 610-667-6200
Contact Fax: 610-667-9029
Law Firm File No.: Marc Case - Bakkali

 

 

CASE INFORMATION:

Case Number: 2:20-cv--03440-JCJ
County:

Court: United States District Court, Eastern District of Pennsylvania
Case Short Title: Mohssin Bakkali vs. Walmart, Inc.

 

 

 

DOCUMENTS RECEIVED: No. Docs: 2 No. Pgs: 16

 

Complaint, Summons

Service Address: 1209 Orange Street
Wilmington, DE 19801
Confirmation Report. DO NOT PAY. An Invoice will be sent later.

Party to Serve: Walmart, Inc.

 

 

 

 

Notes: Services: Summary of Charges:
Service Status: | Service Complete Process Serving Area Surcharge 120.00
Service on a Registered Agent (CT or }40.00
CSC)
Services will be invoiced later. DO NOT PAY NOW.|Total: 160.00

 

 

 

 

 

UPON RECEIPT, PLEASE REVIEW AND CONFIRM THAT THE ATTACHED DOCUMENTS ARE TRUE AND
CORRECT. IF THERE IS AN ERROR OR OMISSION PLEASE CONTACT CUSTOMER SUPPORT
IMMEDIATELY.

Customer Support| Ph: 1-800-938-8815
Case 2:20-cv-03440-JCJ Document 6-5 Filed 08/13/20 Page 3 of 3
Case 2:20-cv-03440-JCJ Document 5 Filed 08/03/20 Page 2 of 2

Job # 4715161
Ref # 14937251

Affidavit of Process Server

in The United States District Court for the Eastern District of Pennsylvania

 

 

(NAME OF COURT)
Mohssin Bakkali VS Walmart, Inc. 20-cv-03440-JCJ
PLAINTIFF/PETITIONER DEFENDANT/RESPONDENT CASE NUMBER

| Danielle Stevens, being first duly sworn, depose and say: that | am over the age of 18 years and not a party to this action, and that
within the boundaries of the state where service was effected, | was authorized to perform said service.

Service: | served Walmart, Inc.
NAME OF PERSON / ENTITY BEING SERVED

with (list documents) Summons in a Civil Action: and Complaint with Jury Trial Demanded (Received jul 23, 2020 at 11:11am EDT)
by leaving with Amy McLaren, Managing Agent Authorized to Accept
NAME/RELATIONSHIP/TITLE

 

 

Service Address: Corporation Trust Company, Registered Agent 1209 Orange St., Wilmington, DE 19801
On Thu, Jul 23 2020 AT 02:45 PM
DATE TIME

Thereafter copies of the documents were mailed by prepaid, first class mail on

 

DATE

from

 

CITY STATE ZIP

Manner of Service:
[_] Personal: By personally delivering copies to the person being served,
[_] substituted at Residence: By leaving copies at the dwelling house or usual place of abode of the person being served with a member
of the household over the age of 18 and explaining the general nature of the papers.
[_“]substituted at Business: By leaving, during office hours, copies at the office of the person/entity being served with the person
apparently in charge thereof.
LX ] corporate: By personally delivering copies to the person named above.
Posting: By posting copies in a conspicuous manner to the front door of the person/entity being served.
Inquired if subject was a member of the U.S. Military and was informed they are not.

Non-Service: After due search, careful inquiry and diligent attempts at the address(es) listed above, | have been unable to effect process
upon the person/entity being served because of the following reason(s):

[_] Unknown at Address | Moved, Left no Forwarding [ ]service Cancelled by Litigant_] Unable to Serve in Timely Fashion
CJ Address Does Not Exist J Other

 

 

 

Description: Age 35 Sex Female Race Caucasian Height _5'7”_ Weight 140 Hair Brown Beard Glasses
TX af
A ¥ Y f
Date:July 29, 2020 Al Jau ill, Tlie
XS YGIGNATURE OF PROCESS SERVER

7
Subscribed and sworn before me a Notary Public of the State Yr dil oy Le
of Delaware on july 29, 2020 (Date) LA 7 OV

SIGNATURE OF NOTARY PUBLIC)
NOTARY PUBLIC forthe Sta Delaware

KIMBERLY J. RYAN
NOTARY PUBLIC
STATE OF DELAWARE
My Commission Expires March 31, 2024

 

 

 
